Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-6, 8-13, and 15-19 are allowable over the prior art of record. The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system and a program product comprising the steps of: generating, from the analyzing of the report indicates the content of the one or more communications, a predictive outcome for the group, wherein the content of the one or more communications of which the report is based indicate a predictable trend from historical data; generating, automatically, a resolution for the predictive outcome; and displaying the report to the user at set forth in the dependent claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”




Additional References
The examiner as of general interest cites the following references.
a. 	Buford et al, U.S. Patent No. 9,477,371 B2.
b. 	Browning et al, U.S. Patent Application Publication No. 2016/0371709 A1. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.



/BHARAT BAROT/Primary Examiner, Art Unit 2453                 

                                                                                                                                                                                       March 04, 2021